July 20, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
               JOHN DUNN AND MILBY DUNN, II, Appellants

NO. 14-16-00943-CV                           V.

                        FARMASSURE LLC, Appellee
                     ________________________________

      Today the Court heard appellants’ motion to dismiss the appeal from the order
signed by the court below on October 31, 2016. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.